EXHIBIT 32.1CERTIFICATION UNDER SECTION 906OF THESARBANES-OXLEY ACT OF 2002In connection with the annual report on Form 10-K of Unico American Corporation (the "Company") for theperiod ended December 31, 2007, as filed with the Securities and Exchange Commission (the "Report"), I, Erwin Cheldin, Chief Executive Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge:1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Erwin CheldinName:Erwin CheldinTitle:Chairman of the Board, President and Chief Executive OfficerDate:March 28, 2008A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic versionof this written statement required by Section 906, has been provided to Unico American Corporation, and will be retained by Unico American Corporation, and furnished to the Securities and Exchange Commissionor its staff upon request.
